IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00138-CV

MIDSTATE ENVIRONMENTAL SERVICES, LP
AND JOHN DOE EMPLOYEE OF MIDSTATE
ENVIRONMENTAL SERVICES, LP,
                                                        Appellants
v.

KAYCI PETERSON, INDIVIDUALLY AND AS
NEXT FRIEND OF G.P., W.P., AND G.P.,
                                                        Appellee


                          From the 82nd District Court
                               Falls County, Texas
                         Trial Court No. 12-08-38275-CV


                                     ORDER


      Appellant’s Motion to Supplement Appellant’s Brief is granted.   Appellant’s

Supplemental Brief was filed January 30, 2014.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed February 20, 2014